Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  Claim 9 recites the limitation “tubular member 720” in lines 12 and 16. 
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kihs (US Patent Publication 2014/0124690).
Regarding Claim 1, Kihs shows a hand-held drain cleaning apparatus, comprising: a control housing (16A) comprising an inlet end and an outlet end; and a cartridge housing (12) having a length; wherein: said cartridge housing is releasably attached to said control housing (through threads 46); and said length can be manually adjusted based upon a size of a selected compressed gas cartridge disposed therein (through the threads located on an end cap 14).  
Regarding Claim 2, Kihs shows the hand-held drain cleaning apparatus of claim 1, wherein said cartridge housing comprises: an upper body portion (see annotated figure) releaseably attached to said control housing (through threads near 46); and a lower body portion (14) releaseably attached to said upper body portion (through threads near 160).  

    PNG
    media_image1.png
    817
    738
    media_image1.png
    Greyscale

Regarding Claim 3, Kihs shows the hand-held drain cleaning apparatus of claim 2, wherein: said upper body portion comprises a tubular member (see annotated figure) having a first end configured to be releaseably attached to said control housing (see annotated figure); said upper body portion further comprises an opposing second end configured to be releaseably attached to said lower body portion (14); said upper body portion comprises a first diameter at said first end; said lower body portion comprises a second diameter at said second end; said tirst diameter is greater than said second diameter (Fig.3).  

    PNG
    media_image2.png
    817
    738
    media_image2.png
    Greyscale


Regarding Claim 4, Kihs shows the hand-held drain cleaning apparatus of claim 3, w\herein: said upper body portion is formed to include a first plurality of elongated channels formed therethrough; 17 a first portion of each elongated channel extends to said second end; said first portion of each elongated channel comprises a first width; said first portion of each elongated channel extends from said second end upwardly a first distance; each elongated channel is further formed to include a first circular aperture having a first diameter at said lirst distance; said first diameter is greater than said first width; each elongated channel is further formed to include a second enlarged portion extending therethrough at a second distance; each elongated channel is further formed to include a second narrow portion, said second narrow portion interconnecting said first aperture and said second aperture said second distance is greater than said first distance; said second enlarged portion comprises said first diameter. said second narrow portion comprises said first width.  
Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (US Patent Publication 2011/0225714) is directed to the sate of the art as a teaching of a canister located with in a housing. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ASHLEY CRANE whose telephone number is (571)270-5198. The examiner can normally be reached Mondays & Tuesdays 8 am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN A CRANE/Primary Examiner, Art Unit 3754